*573Dissenting Opinion by
Judge Mencer:
I respectfully dissent. The majority correctly accepted the integrated use doctrine promulgated in Porter v. Commonwealth,, 419 Pa. 596, 215 A. 2d 646 (1966). The doctrine envisions, where there is both a surface fee and a mineral fee, a single trial conducted in accordance with Section 507(a) of the Eihineht Domain Code, 26 P.S. §l-507(a). Such a trial was ápprovéd in Werner v. Commonwealth, 432 Pa. 280, 247 A. 2d 444 (1968), and such a trial was conductéd in the .instant case, even though the judge below ruled that Section 507(a) did not apply as to. a single verdict for the total amount of damages to both the surface fee and mineral, fee. However, after relying on Porter v. Commonwealth, supra, the majority here orders a new trial. It is my view that the lower court properly tried together the claims of the surface fee owners and those of the mineral fee owners. . ..
The lower court, in the face of the language of Section 507(a), did commit harmless error in instructing the jury to return separate verdicts for the respective owners of the surface fee and mineral fee. The jury verdict should have been for the total amount of damages to both the surface and mineral rights in the property. Thereafter, the total amount of damages should have been apportioned by the same jury among the several claimants entitled thereto. The property is confined to that area as defined by the fee in the surface. See Porter v. Commonwealth, supra.